UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 4, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in its charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (865) 379-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox (Number of shares of common stock, $0.01 par value, outstanding as of April 8, 2014) RUBY TUESDAY, INC. INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 4, 2, 2013 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME FOR THE THIRTEEN AND THIRTY- NINE WEEKS ENDED MARCH 4, 2, 2013 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THIRTY-NINE WEEKS ENDED MARCH 4, 2014 AND MARCH 5, 2013 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7-30 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31-48 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 49 ITEM 4. CONTROLS AND PROCEDURES 49 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 49-50 ITEM 1A. RISK FACTORS 50 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 50 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 50 ITEM 4. MINE SAFETY DISCLOSURES 50 ITEM 5. OTHER INFORMATION 50-51 ITEM 6. EXHIBITS 51 SIGNATURES 52 2 Special Note Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains various forward-looking statements, which represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance, future capital expenditures, the effect of strategic initiatives (including cost-cutting initiatives), sales of our real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, restaurant growth (both Company-owned and franchised), payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements (such statements include, but are not limited to, statements relating to cost savings that we estimate may result from any programs we implement, our estimates of future capital spending, our targets for annual growth in same-restaurant sales and average annual sales per restaurant, and the benefits of our television marketing), including, without limitation, the following: · general economic conditions; · changes in promotional, couponing and advertising strategies; · changes in our customers’ disposable income; · consumer spending trends and habits; · increased competition in the restaurant market; · laws and regulations affecting labor and employee benefit costs, including further potential increases in state and federally mandated minimum wages, and healthcare reform; · customers’ acceptance of changes in menu items; · changes in the availability and cost of capital; · potential limitations imposed by debt covenants under our debt instruments; · mall-traffic trends; · weather conditions in the regions in which Company-owned and franchised restaurants are operated; · costs and availability of food and beverage inventory; · our ability to attract and retain qualified managers, franchisees and team members; · impact of adoption of new accounting standards; · impact of food-borne illnesses resulting from an outbreak at either one of our restaurant concepts or other competing restaurant concepts; · effects of actual or threatened future terrorist attacks in the United States; and · significant fluctuations in energy prices. 3 PART I — FINANCIAL INFORMATION ITEM 1. RUBY TUESDAY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) MARCH 4, JUNE 4, Assets (NOTE A) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories: Merchandise China, silver and supplies Income tax receivable Deferred income taxes Prepaid rent and other expenses Assets held for sale Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities & Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities: Taxes, other than income and payroll Payroll and related costs Insurance Deferred revenue – gift cards Rent and other Current portion of long-term debt, including capital leases Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes Deferred escalating minimum rent Other deferred liabilities Total liabilities Commitments and contingencies (Note N) Shareholders’ equity: Common stock, $0.01 par value; (authorized: 100,000 shares; issued: 61,442 shares at 3/04/14; 61,248 shares at 6/04/13) Capital in excess of par value Retained earnings Deferred compensation liability payable in Company stock Company stock held by Deferred Compensation Plan (500 ) (1,094 ) Accumulated other comprehensive loss (9,512 ) (10,945 ) Total shareholders’ equity Total liabilities & shareholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 RUBY TUESDAY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME (IN THOUSANDS EXCEPT PER-SHARE DATA) (UNAUDITED) THIRTEEN WEEKS ENDED THIRTY-NINE WEEKS ENDED MARCH 4, MARCH 5, MARCH 4, MARCH 5, (NOTE A) (NOTE A) Revenue: Restaurant sales and operating revenue $ Franchise revenue Operating costs and expenses: Cost of merchandise Payroll and related costs Other restaurant operating costs Depreciation Selling, general and administrative, net Closures and impairments, net Trademark impairment – – Interest expense, net Loss/(gain) on extinguishment of debt – – ) (Loss)/income from continuing operations before income taxes (8,200 ) (71,899 ) ) Benefit for income taxes from continuing operations (807 ) (2,015 ) (7,870 ) ) (Loss)/income from continuing operations (7,393 ) (64,029 ) Income/(loss) from discontinued operations, net of tax 86 (2,520 ) 97 ) Net (loss)/income $ ) $ $ ) $ ) Other comprehensive income: Pension liability reclassification, net of tax Total comprehensive (loss)/income $ ) $ $ ) $ ) Basic (loss)/income per share: (Loss)/income from continuing operations $ ) $ $ ) $ Income/(loss) from discontinued operations (0.04 ) ) Net (loss)/income per share $ ) $ $ ) $ ) Diluted (loss)/income per share: (Loss)/income from continuing operations $ ) $ $ ) $ Income/(loss) from discontinued operations (0.04 ) ) Net (loss)/income per share $ ) $ $ ) $ ) Weighted average shares: Basic Diluted Cash dividends declared per share $
